Citation Nr: 1410038	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

7.  Entitlement to service connection for headaches.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1983 to January 1984, from February to June 2003, and from December 2003 to March 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Pittsburgh, Pennsylvania, which denied the above claims.  The Board notes that the Veteran's service connection claim for bilateral hearing loss, denied in the October 2008 rating decision, was granted as to the right ear only in a January 2011 rating decision.  This rating decision also granted service connection for tinnitus.  The Veteran did not perfect his appeal for left ear hearing loss and therefore this claim is not before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  

In May 2011 the Veteran failed to appear at a scheduled hearing before the Board. Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The issues of service connection for a right shoulder disability, left elbow disability, low back disability, neck disability, residuals of a TBI, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a current psychiatric disability, to include PTSD.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, because this disability is a result of his service in Iraq.  The Veteran's remaining service connection claims are addressed in the remand below.  For the reasons that follow, the Board finds that service connection is not warranted for an acquired psychiatric disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds the evidence of record does not indicate that the Veteran has a current psychiatric disability.  The Veteran was discharged from service in March 2005, and service treatment records for the period from December 2003 to March 2005 have been deemed unavailable.  The evidence of record does not contain any post-service treatment records from VA healthcare facilities or private healthcare providers.  The Veteran has not reported receiving a diagnosis of or treatment for a psychiatric disability at a VA healthcare facility.  

On his June 2008 claims form, the Veteran indicated that his psychiatric disability manifested in 2004.  He indicated that he was treated for PTSD at the base hospital in Balad, Iraq, at that time.  The Veteran did not refer to any other treating facilities.  A June 2008 letter to the Veteran requested that he provide evidence related to his claimed disabilities, including the dates and locations of any treatment at VA facilities, and enclosed waivers for VA to obtain private treatment records.  No response from the Veteran was received.  

The Veteran submitted a March 2011 statement, in which he indicated he had been to marriage and family counseling, as well as individual counseling, after his discharge from service.  The Veteran did not provide any details of where or when this counseling took place.  He did not report being given any diagnosis of a psychiatric disability by a mental health professional during these counseling sessions.  The Veteran has not reported receiving a diagnosis of or treatment for a psychiatric disability at any private healthcare facility.  The Board notes that counseling may or may not be for a specific psychiatric disability.  Given the lack of a report of a diagnosis of any psychiatric disorder, the mere fact of counseling is not indicative of a current psychiatric disability. 

The Veteran was provided a VA psychiatric examination for his service connection claim in November 2010.  On examination, the Veteran did not report any history of mental health treatment during or after service.  The Veteran reported that he was not and had never been on any psychotropic medication.  The examiner reviewed the Veteran's claims file and reported that it did not contain any treatment notes indicating behavioral health treatment during the Veteran's service or afterward.  

The examiner administered a variety of psychometric tests and questionnaires to the Veteran, including the Beck Depression Inventory, the Impact of Events Scale, and the Mississippi Scale for Combat-Related PTSD.  The examiner reported that none of the Veteran's scores on any of the assessment measures used indicated the Veteran was suffering from a psychiatric disability.  

The examiner also discussed the Veteran's claimed stressor events with him during the VA examination.  The examiner noted that the Veteran's combat-related stressors, as reported, did not meet the clinical criteria for a diagnosis of PTSD.  The examiner further noted that the Veteran did not present with a full constellation of symptoms for a PTSD diagnosis.  The examiner observed that the Veteran had exhibited excellent psychosocial functioning since his discharge.  The examiner opined that no Axis I diagnosis was met.  

Whether a psychiatric disorder exists is a complex medical question.  Regulation provides that a diagnosis must be in conformity with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).  The Veteran has not contended that he has any medical education, training, or experience.  Thus, he is not a medical expert.  38 C.F.R. § 3.159(a).  As a layperson, the Veteran has not established familiarity with the DSM-IV criteria or the methods of applying those criteria.  The Veteran is not competent to diagnosis himself independently with a psychiatric disability.  Id.  The Board acknowledges that the Veteran has reported psychiatric symptoms, as well as a decline in his psychosocial functioning and his marital and family relationships since he returned from Iraq.  The Veteran is competent to report his psychiatric symptoms, as well as his experiences in service.  Id.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his report of a diagnosis of PTSD during service and account of symptoms after symptoms are competent.  

Disabilities may, however, resolve.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a disability resolves prior to the date of the filing of the claim for service connection, service connection is not warranted.  Id.  The competent evidence in favor of a diagnosis of PTSD is the Veteran's report of an in-service diagnosis.  The Veteran contends that he continues to have a psychiatric disability, but he separated from service in 2005 and did not file the claim for service connection for a psychiatric disability until 2008.  The November 2010 VA examination report indicates that the Veteran's level of psychosocial functioning since discharge had been excellent and that he did not currently have PTSD.  Given the three years between separation from service and the claim filing, the Board places more weight on the VA medical opinion because it is based on the assessment of the Veteran's post-service, rather than in-service, psychiatric state.  As such, the Board finds that, whatever the diagnosis during service, the Veteran did not have a current psychiatric disability, to include PTSD, as of the date of filing of the claim of service connection for PTSD or thereafter.  In the absence of a current disability, service connection cannot be granted.  McClain, 21 Vet. App. at 321.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for an acquired psychiatric disability, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A June 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2008.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran has not reported receiving treatment at any VA healthcare facility.  Requests for the Veteran's service personnel and treatment records were sent to the Records Management Center (RMC) and the National Personnel Records Center (NPRC) in June 2008.  The RMC provided the Veteran's service treatment records for the period from August 1983 to January 1998, and these records have been associated with the claims file.  A July 2008 response from the NPRC indicated that no records related to the Veteran were available for service after January 1998.  

As the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  

A September 2008 formal finding of unavailability for the Veteran's service treatment records for the period from December 2003 to March 2005 is in the claims file.  A September 2008 letter notified the Veteran of the unavailability of these records and requested that he provide any service treatment records in his possession.  The Veteran did not respond to this request.  The Veteran was again notified in the October 2008 rating decision that his service treatment records for the period from December 2003 to March 2005 were unavailable and that if the records were later found, the decision would be reconsidered.  This satisfies VA's obligation to notify the Veteran of the inability to obtain identified records.  38 C.F.R. § 3.159(e).  The Board notes that the September 2008 letter did not specifically discuss that the Veteran could corroborate his assertions with alternative forms of evidence and offer assistance in obtaining such evidence.  The original June 2008 notice letter did discuss the various ways by which the events of the Veteran's service could be corroborated, including by submission of lay statements by those who knew him in service.  Thus, VA had already addressed the need to corroborate the Veteran's assertions using alternative forms of evidence.  Moreover, in considering the claim, the Board has accepted the Veteran's account of service and competent and has not questioned its credibility.  The Board also denies the claim based on the lack of a current disability post-service, not due to lack of evidence regarding service events.  In light of the foregoing, the Board finds that any error in failing to obtain the Veteran's service treatment records or in the notice of that failure is not prejudicial to the Veteran. 

Additionally, although the Veteran has mentioned counseling post-service, he has not provided records from that counseling or indicated he wanted VA to obtain such records on his behalf.  As stated, the Veteran was informed in June 2008 that he should submit relevant records or authorize VA to obtain them.  Given that the Veteran was aware of the need to submit evidence and his failure to do so, the Board finds that the duty to assist in obtaining outstanding records has been discharged.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 2010 medical examination to evaluate his claimed psychiatric disability.  The opinion regarding the Veteran's disability was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Board must remand the issues of service connection for a right shoulder disability, left elbow disability, low back disability, neck disability, residuals of a TBI, and headaches for further development.  

The Veteran has reported symptoms of each of these disabilities, including joint pain and stiffness and headaches.  The Veteran, as a layperson, is competent to report that he experiences identifiable medical conditions such as chronic headaches and joint problems.  

In this case, the Veteran has provided competent lay evidence that he may have current disabilities, that these disabilities began during service, and have continued to the present.  Furthermore, the Veteran's claimed joint and neurological problems indicate that a disease may have manifested in accordance with presumptive service connection regulations related to Persian Gulf War veterans.  38 C.F.R. § 3.317 (2013).  The Veteran served in Iraq from 2004 to 2005, and he is a Persian Gulf War veteran.  The Veteran has provided competent lay evidence that his current disabilities are related to his service in Iraq, and there is no medical evidence of record evaluating these disabilities.  Accordingly, an examination should be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The duty to assist also includes obtaining relevant treatment records.  In a March 2011 statement, the Veteran reported that he had undergone shoulder surgery after his return from Iraq.  The Veteran did not provide any specific information regarding the dates or locations of his surgery.  The Veteran also did not provide waivers for VA to obtain any private treatment records.  The Veteran has not reported receiving treatment for any of his claimed disabilities at a VA healthcare facility, and no post-service treatment records of any kinds are included in the claims file.  The Veteran's representative requested in a June 2011 brief that any and all post-service treatment records be obtained by VA.  The Board notes that the Veteran has been provided adequate notice and ample time to submit any relevant treatment records to VA during the pendency of the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the treatment records related to his shoulder surgery, to which he referred in his March 2011 statement.  Also request that the Veteran identify any other records relevant to these service connection claims.  Once the records are adequately identified by the Veteran, obtain them.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.    

2.  After obtaining the above treatment records or determining they are not available, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed right shoulder, left elbow, low back and neck disabilities, as well as residuals of a TBI and headaches.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disabilities listed above is causally related to event(s) during service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to assign clinical diagnoses in accordance with the Veteran's symptoms and complaints, the Veteran should also be provided a Gulf War illness protocol examination.  

2. Then, the RO should readjudicate these claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOSHUA B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


